DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Embodiment I, Figures 1-4, Claims 1-3, 8, 17 and 18, in the reply filed on 26 April 2022 is acknowledged. Claims 1-3, 8, 17 and 18 are considered for examination and 4-7 and 9-16 are withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. [JP6717127 B2] in view of Kataoka et al. [JP05251167 A] provided in IDS.
Regarding claim 1, Araki discloses a coil device 1 (Fig. 2) comprising:
a conductive wire (e.g., 7, Fig. 2, see description of embodiment) forming a coil C;
a coil base (e.g., 6) having a groove (e.g., 11, 12) for accommodating the conductive wire 7.
Araki discloses the instant claimed invention discussed above except for a stopper being separate from the coil base and attached to the coil base to cover the conductive wire,
wherein the stopper includes a base portion attached to the coil base at a position adjacent the groove, and a distal end portion integrated with the base portion to cover the conductive wire, and
wherein the base portion of the stopper is rotatable, or the distal end portion of the stopper is deformable.
Kataoka discloses a stopper (e.g., 28, Fig. 4, see translation) being separate from a coil base (e.g., 27) and attached to the coil base (e.g., 27 attached by a fastener) to cover conductive wire (e.g., 26, see Fig. 4),
wherein the stopper includes a base portion (e.g., 28 includes a flat stepped portion with through hole, see Fig. 4) attached to the coil base 27 at a position adjacent the coil, and a distal end portion (e.g., rounded tip of 28) integrated with the base portion to cover the conductive wire 7, and
wherein the base portion of the stopper 28 is rotatable (e.g., 28 pivots at the fastener point).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a stopper for the coil as taught by Kataoka adjacent to the coil in the coil grooves of Araki to hold the coil in place and ensure no displacement as mounted.

Claim(s) 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Kataoka as applied to claim 1 above, and further in view of Akio et al. [JP6417713B2].
Regarding claim 8, 17 and 18, Kataoka in view of Kataoka discloses the instant claimed invention discussed above except for the stopper 28 is formed from an elastic material and the distal end portion of the stopper is deformable.
Akio discloses a stopper (e.g., 11 with fastener 16, see Fig. 4) is formed from an elastic material (e.g., resin, see translation) and the distal end portion of the stopper is deformable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a stopper made of elastic material as taught by Akio to the stopper of Araki in view of Kataoka to provide the coil with a material that does not put stress on the coil while firmly holding it.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reason for allowable subject matter:
Claim 2 recites, inter alia,
 the coil base has an accommodating portion continuous with the groove and the base portion is accommodated in the accommodating portion. 

The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837  


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837